The defendant’s petition for certification for appeal from the Appellate Court, 31 Conn. App. 806 (AC 11300), is granted, limited to the following issue:
*915The Supreme Court docket number is SC 14822.
Decided September 15, 1993
James E. Kernan, in support of the petition.
James A. Mulhall, Jr., in opposition.
“Under the circumstances of this case, did the Appellate Court properly conclude that the trial court was required by General Statutes § 52-192a, the offer of judgment statute, to award prejudgment interest?”